Citation Nr: 0508961	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in April 2000 and August 2003.

In an October 2002 decision, the Board denied the veteran's 
claim for a higher initial evaluation for PTSD.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court), and, in January 2003, the Court 
granted a joint motion to vacate the Board's decision.  The 
Board then remanded the case back to the RO in September 
2003, and the case has since been returned to the Board.

The issues of entitlement to a higher initial evaluation for 
PTSD and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In this case, the veteran's average pure tone thresholds 
as of February 2003 were 61 decibels in the right ear and 59 
decibels in the left ear, while speech audiometry revealed 
speech recognition ability of 68 percent in the right ear and 
80 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran a VA examination addressing his bilateral hearing 
loss.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in December 2002 and June 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted December 2002 "duty to assist" letter 
preceded the appealed August 2003 rating decision.  Moreover, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an August 2000 rating decision, the VARO granted service 
connection for bilateral hearing loss in view of the 
veteran's combat participation in service and his reported 
use of loud weaponry.  A 10 percent evaluation was assigned, 
effective from July 1999.

The veteran underwent a VA audiological examination in 
February 2003.  This examination revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
70
65
LEFT
75
40
65
65
65

The average pure tone thresholds were noted to be 61 decibels 
for the right ear and 59 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 80 percent in the left ear.  The 
examiner diagnosed moderate and bilateral symmetric 
sensorineural hearing loss, with fair word recognition in the 
right ear, good word recognition in the left ear, and normal 
middle ear functioning.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  
Neither fact pattern has been shown for either ear in this 
case, however.

In this case, the average pure tone thresholds as of February 
2003 were 61 decibels in the right ear and 59 decibels in the 
left ear, while speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and 80 percent in the 
left ear.  This equates to Level V hearing in the right ear 
and Level IV hearing loss in the left ear, under Table VI.   
Applying these designations under Table VII, a 10 percent 
evaluation remains warranted.  

The Board observes that the veteran's lay assertions of 
decreased hearing are insufficient to establish entitlement 
to an even higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  However, the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a 10 percent evaluation for bilateral 
hearing loss.  For that reason, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an increased evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, is denied.


REMAND

At present, the veteran's service-connected disorders include 
PTSD (50 percent), tinnitus (10 percent), and bilateral 
hearing loss (10 percent).  The combined evaluation for these 
disorders, under 38 C.F.R. § 4.25 (2004), is 60 percent.

The veteran has asserted that these disorders, in particular 
his PTSD, render him unemployable.  The examiner who 
conducted his February 2003 VA psychiatric examination 
diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 60 to 65.  This examination 
report, however, is problematic in several respects.  First, 
the examiner noted that the claims file, which at that time 
contained numerous psychiatric records showing a GAF of 50, 
had not been reviewed.  The examiner also noted that the 
veteran had a "limitation for employability" primarily due 
to physical disorders (including hearing loss), but his 
"lack of concentration due to the periods of 'blank stare' 
is noticed to be a predominant factor impacting his 
employability."  This commentary is very vague and far from 
conclusive as to the degree of the veteran's psychiatric 
impairment and the impact of his service-connected disorders, 
taken as a whole, on his ability to obtain and retain 
employment.    

The Board would further note that a VA treatment report from 
May 2003, after the VA examination, contains a GAF score of 
50 and a notation of an increase in the veteran's medication, 
suggesting a possible worsening of symptoms.  In view of this 
and the noted deficiencies in the February 2003 VA 
examination report, a further VA psychiatric examination is 
needed prior to Board adjudication of the veteran's claims 
for a higher initial evaluation for PTSD and entitlement to 
TDIU.

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination, with an examiner 
who has had an opportunity to review his 
claims file.  The examiner should 
describe all current psychiatric symptoms 
and assign a GAF score corresponding to 
the veteran's social and occupational 
impairment.  The examiner should further 
render an opinion as to whether the 
veteran's PTSD, in and of itself, renders 
him unable to obtain or retain 
substantially gainful employment.  If 
not, the examiner should render an 
opinion as to whether the combination of 
PTSD, bilateral hearing loss, and 
tinnitus render the veteran unable to 
obtain or retain substantially gainful 
employment.  All opinions and conclusions 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the veteran's claims of 
entitlement to a higher initial 
evaluation for PTSD and entitlement to 
TDIU should be readjudicated.  If the 
determination of either claim remains 
less than fully favorable, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be allowed a reasonable 
period of time in which to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


